                                                                                                 i~ ~~~

 1
 2
 3                                                                                 JAN 24 20Z~
4
 5
6
 7
 8                                 UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10
11 SITED STATES OF AMERICA,                                 Case No. SA CR 17-00051-AB
12                           Plainriff,                     ORDER OF DETENTION AFTER
                                                            HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                          U.S.C.. § 3143(a)]
                             v.
14
     FELIX GONZALEZ SANCHEZ,
15
16                           Defendant.

17
18          The defendant having been arrested in this District pursuant to a warrant issued by
19   the United States District Court for the Central District of California, for alleged violations
20   ofthe terms and conditions of his supervised release; and
21          The Court having conducted a detenrion hearing pursuant to Federal Rule of
22   Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23          The Court finds that:
24   A.    (X) The defendant has not met his burden of establishing by clear and convincing
25          evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b) or (c). This
26          finding is based on:
27          Instant allegations, insufficient bail resources, prior deportation.

28          and
 1    B.   (X)The defendant has not met his burden of establishing by clear and convincing
 2          evidence that he is not likely to pose a danger to the safety of any other person or the
 3          community if released under 18 U.S.C. § 3142(b) or (c). This finding is based on:
4           Instant allegations, criminal history.

 5          IT THEREFORE IS ORDERED that the defendant be detained pending further
6     proceedings.
 7
 8    Dated:         1 ZI

9
10
                                                         DOUGLAS
11                                                       United State
12
13
14
15
16
17
18
19
20
21
22
23
24
25
~~~
27
28

                                                     2
